        Case 2:19-cv-00279 Document 1 Filed on 09/27/19 in TXSD Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

 RAMIRO GOMEZ DBA BAKERY CAFÉ,                        §
                                                      §
      Plaintiff,                                      §
                                                      §
 v.                                                   §                Civ Action No. 2:19-cv-279
                                                      §
 BLACKBOARD INSURANCE COMPANY                         §
 F/K/A HAMILTON SPECIALTY                             §
 INSURANCE COMPANY,                                   §
                                                      §
      Defendants.

 DEFENDANT BLACKBOARD INSURANCE COMPANY’S NOTICE OF REMOVAL

To the Honorable U.S. District Judge:

         Defendant Blackboard Insurance Company (“Blackboard”) respectfully submits its Notice

of Removal pursuant to 28 U.S.C. § 1332, 1441, and 1446, and in support thereof shows the Court

as follows:

                                        I.      BACKGROUND

1.       Plaintiff Ramiro Gomez d/b/a Bakery Cafe (“Plaintiff” or “Bakery Café”) commenced this

lawsuit on August 26, 2019 by filing “Plaintiff’s Original Petition, and Requests for Disclosure”

in the 343rd Judicial District Court of San Patricio County, Texas, bearing Cause No. S-19-

5825CV-C (the “State Court Action”).

2.       Plaintiff’s Petition names Blackboard Insurance Company f/k/a Hamilton Specialty

Insurance Company (“Blackboard”) as defendant.

3.       Plaintiff served Blackboard with Plaintiff’s Original Petition by serving its registered agent

CT Corporation System via certified mail, return receipt requested, on August 30, 2019.
       Case 2:19-cv-00279 Document 1 Filed on 09/27/19 in TXSD Page 2 of 5



4.      Therefore, Blackboard’s removal is timely filed within thirty (30) days of service of the

initial pleading filed by Plaintiff. 28 U.S.C. § 1446(b)(2)(B).

                                 II.     BASIS FOR REMOVAL

4.      Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court where

the action is pending is located in this District and this division.

5.      Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity of citizenship

between the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

These two conditions are satisfied in this matter.

A.      Removal is Proper Because Complete Diversity of Citizenship exists between Plaintiff
        and Blackboard.

6.      Plaintiff is a resident of San Patricio County, Texas.

7.      Blackboard is an insurance company incorporated in the State of Delaware with its

principal place of business in New York. Blackboard is thus a citizen of Delaware and New York

for diversity jurisdiction purposes.

8.      Given these considerations, there is complete diversity of citizenship between Plaintiff and

Blackboard.

B.      Removal is Proper Because Plaintiff’s Claimed Damages Exceed $75,000.

9.      In Plaintiff’s Original Petition, Plaintiff seeks “monetary relief of over $200,000.00 but not

more than $1,000,000.00.” Therefore, Plaintiff seeks damages in excess of $75,000, and therefore

removal is proper.

C.      The Removal is Timely, and Venue is Proper.

10.     This Notice of Removal is timely as it is being filed within thirty (30) days of the citation

and Original Petition being served on Blackboard, and within one year of the commencement of

this action. Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court



                                                   2
      Case 2:19-cv-00279 Document 1 Filed on 09/27/19 in TXSD Page 3 of 5



where the action has been pending is located in this District. Defendant Blackboard is the only

defendant to this lawsuit.

                                      III.    CONCLUSION

11.    Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed with

the clerk of the District Clerk of San Patricio County, Texas promptly after the filing of this Notice.

12.    As required by 28 U.S.C. § 1446(a), and Local Rule 81, a certified copy of each of the

following are attached to (or filed with) this Notice:

               a.      All executed process in the case;

               b.      Pleadings asserting causes of action (Plaintiff’s Original Petition, Demand

                       for Jury, and Written Discovery to Defendant);

               c.      Blackboard’s Answer;

               d.      All orders signed by the state judge (none);

               e.      The docket sheet;

               f.      An index of matters being filed;

               g.      A list of all counsel of record, including addresses, telephone numbers and

                       parties represented; and

               h.      a separately signed disclosure that complies with Federal Rule of Civil

                       Procedure 7.1.

13.    Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be given to all

adverse parties promptly after the filing of this Notice.

       THEREFORE, Defendant Blackboard Insurance Company requests that this action be

removed from the 343rd Judicial District Court of San Patricio County, Texas, to the United States




                                                  3
      Case 2:19-cv-00279 Document 1 Filed on 09/27/19 in TXSD Page 4 of 5



District Court for the Southern District of Texas, Corpus Christi Division, and that this Court enter

such further orders as may be necessary and appropriate.

                                          Respectfully submitted,

                                          SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

                                          By: /s/ Hilary C. Borow _________________
                                                Hilary C. Borow
                                                State Bar No. 00787106
                                                hborow@shackelford.law
                                                Tim Redden Jr.
                                                State Bar No. 24099654
                                                S.D. Tex. No. 3297561
                                                tredden@shackelford.law
                                                717 Texas Ave, 27th Floor
                                                Houston, Texas 77002
                                                Tel: 832-415-1801
                                                Fax: 832-415-1095

                                              ATTORNEYS FOR DEFENDANT BLACKBOARD
                                              INSURANCE COMPANY




                                                 4
      Case 2:19-cv-00279 Document 1 Filed on 09/27/19 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, I filed the foregoing document with
the Clerk of the U.S. District Court for the Southern District of Texas and served a copy
by email via the Court’s ECF/ENS system to the following counsel of record:

       David M. Anderson
       Stephen R. Carrigan
       CARRIGAN & ANDERSON, PLLC
       101 N. Shoreline Blvd., Suite 420
       Corpus Christi, Texas 78401
       (361) 884-4433--Telephone
       (361) 884-4434—Facsimile
       anderson@ccatriallaw.com
       scarrigan@ccatriallaw.com

       Counsel for Plaintiff




                                                      /s/ Hilary C. Borow _____________
                                                      Hilary C. Borow




                                               5
